Title: To James Madison from David Humphreys, 25 December 1801
From: Humphreys, David
To: Madison, James


No. 298
SirMadrid Decr. 25th. 1801
In requesting you to be referred to my letter dated the 18th inst:, I have now the pleasure to inform you that Mr Pinckney is considerably better in health than he was at that date.
I enclose to you herewith the Sentence of the Supreme Council of War, in the Case of the Ship South Carolina, Paul Post Master, detained first by an English frigate, recaptured by a Spanish & French armed force, and condemned with the cargo, as a good prize to the benefit of the Captors by the Maritime Tribunal in Majorca. In my No. 269. of the 24th of March last, I gave an ample statement of this Case, together with my correspondence which had passed upon it with the first Minister of State of H. C. M. As this was transmitted by more than one conveyance (as all my Dispatches have been) I doubt not some of the copies must have reached the Department at present under your direction, altho’ the receipt has never been acknowledged. A recurrence to the arguments made use of in my correspondence will demonstrate with how little reason a twentieth part of the value of the Ship & Cargo, has been adjudged to the Recaptors. They, however, not satisfied, have applied for a revision. It is as yet uncertain whether this will be admitted. Captn. Post is decidedly of opinion that, but for my interference, the condemnation of the whole property would have been definitively confirmed.
The Captn. of a small French vessel, who has put into Sn Andar on account of the damage he received in a gale of wind, reports that he sailed with the great expedition from Brest for St Domingo, on the 13th of this month. The fleet, according to his relation, has 25,000 troops on board: and there are five Spanish Line of Battle Ships in it. With sentiments of perfect consideration & esteem, I have the honour to be Sir Your Mo: ob: & Mo: hble Servt
D. Humphreys.
 

   RC and enclosure (DNA: RG 59, DD, Spain, vol. 5). RC marked duplicate. Enclosure (2 pp.; in Spanish; docketed by Wagner as received in Humphreys’s no. 298) is a copy of the sentence in the case of the South Carolina, 7 Dec. 1801.


   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:43, 460 and n.

